Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 34-46 and 50 are all the claims.
2.	Claims 34-46 and 50 are all the claims under examination.

Information Disclosure Statement
3.	The IDS’ of 12/2/2019, 12/2/2019, 1/15/2020, 7/30/2020, 10/29/2020, 12/14/2020, 12/14/2020, 12/15/2020, 1/27/2021, 3/1/2021, 9/10/2021 and 2/7/2022 have been considered and entered. The initialed and dated 1449 forms are attached.
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Objections
Specification
5.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Biacore, Sepharose, Tris, Dionex, TSKgel, FreeStyle, QiuckChange, In-fusion, Hyper D, POROS, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

b) The abstract of the disclosure is objected to because it contains the phrase “It was found”.  
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 34-46 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 34-46 and 50 are indefinite for the phrase “(EU numbering).” It is not clear if the content in the parentheses is to set forth an example or a preference or is intended to define a term(s) in a limitation. The claims are indefinite for what is interpreted as exemplary language.

b) Claim 38 is indefinite for the phrase “(Kabat numbering).” It is not clear if the content in the parentheses is to set forth an example or a preference or is intended to define a term(s) in a limitation. The claim is indefinite for what is interpreted as exemplary language.

c) Claims 34-46 and 50 are indefinite for the phrase “regulating association of a heavy and light chain binding molecule” as used in the preamble of both generic Claim 34 and generic Claim 40. Claim 30 and the dependent claims thereof are drawn to the same sets of modified nucleic acids (a)-(c) as those for Claim 40 and the dependent claims thereof. That the modified nucleic acids encode the same residues in CH/CL domains for each of Claims 34 and 40, that the same encoded residues are associated with “regulating association” for each of Claims 34 and 40, but that the function in one instance is mutually electrically repelling (Claim 30) and is not mutually electrically repelling (Claim 40) is confusing, ambiguous and unclear. The ordinary artisan cannot determine or ascertain the meaning of “regulating association” when the same residues are targeted in each of the methods whereby some residues are rendered repulsive whilst others are not. It is not clear whether the phrase “do not mutually repel electrically” implies that the residues are neutral or attractive. 
Even more confusing is that the residues that mutually repel electrically are the same in (X) and (Y) for Claim 36 as are the residues that do not mutually repel electrically in (X) and (Y) of Claim 42:

    PNG
    media_image1.png
    130
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    624
    media_image2.png
    Greyscale

The claims are ambiguous, confusing and contradictory in meaning and preclude the ordinary artisan from understanding the meets and bounds of the inventive subject matter.

d) Claims 34-46 and 50 are indefinite for the phrase “regulating association of a heavy and light chain binding molecule” which constitutes a desideratum since the phrase defines a general structure of a heavy and light chain molecule with unspecified amino acids substituted and entirely in terms of the result to be achieved (i.e., regulating association). The specification does not provide a, per se, definition for the phrase “regulating association.” If association is at all elated to stability, then US 20180346605 (USAN 15/997,222) teaches:
“Stability of an antibody is influenced by a number of factors, including (1) core packing of individual domains that affects their intrinsic stability, 5(2) protein/protein interface interactions that have impact upon the HC and LC pairing, (3) burial of polar and charged residues, (4) H-bonding network for polar and charged residues; and (5) surface charge and polar residue distribution among other intra- and inter-molecular forces (Worn and Pluckthun 2001). Potential structure destabilizing residues may be identified based upon the crystal structure of the antibody or by molecular modeling in certain cases, and the 10effect of the residues on antibody stability may be tested by generating and evaluating variants harboring mutations in the identified residues.”

	Thus, it is not clear or concise how the regulation of an association between a heavy and light chain to form an “antigen binding molecule” is mediated exclusively by mutually repulsive electrostatic charged amino acids in a CH/CL (Claim 34) or not by mutually repulsive electrostatic charged amino acids in a CH/CL (Claim 40). It is not clear if or what aspect of regulation is affected by the presence of the residues in Claim 34 versus those residues in Claim 40. It is not clear what the metric or readout is for an assay that determines a regulation of an association. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
7.	Claims 34-46 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
The claims are examined for the invention as a whole and not the individual parts as would occur for a monospecific antibody or a bispecific antibody.
	Disclosure in the specification
(a) Examples 4 to 6 examine the ability of amino acid substitutions to regulate assembly of bispecific antibodies.
In Example 4, assembly of an anti-IL6R x antiGPC3 antibody was tested using sets of amino acid modifications in the CH1 and CL domains alone or in combination with KiH substitutions in the heavy chain. The amino acid substitutions in heavy and light chains for each antibody are shown in the application. A summary of the combinations tested are shown below (adding K147K where necessary).

    PNG
    media_image3.png
    240
    806
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    238
    800
    media_image4.png
    Greyscale

	
The Example shows all three sets (i), (iii) and (iii) were tested in the context of bispecific antibodies. The specification concludes at [0203] that bispecific antibodies can be efficiently prepared by combining modification for regulating the CH1/CL interface and the KiH modification.
	Example 5 describes testing the 4ch_004, 4ch_006, 4ch_008, and 4ch_0010 combinations in the context of an anti-CD3 X anti-GPC3 bispecific antibody with KiH modification in the heavy chains. The mutations at positions L234, L235 and N297 knock out the effector activity of the Fc region and are not relevant for pairing. The specification concludes that the regulation of the CH1/CL interface is also useful for preparing bispecific antibodies with an anti-CD3 and an anti-GPC3 antibody.
	Example 6 describes testing the 4ch_004, 4ch_006, 4ch_008, and 4ch_0010 combinations along with variable domain substitutions in the context of an anti-IL6Rxanti-GPC3 bispecific antibody.
	Taken together, the data in the specification show that in the context of bispecific antibodies, modification at all three sets of positions (i)-(iii) is what is shown to effectuate preferred assembly and specific antigen binding. Nothing less than the mutations comprising (i)-(iii) have been exemplified in the context of bispecific antibodies as reduced to practice. The Examples do not demonstrate that mutual repulsion between CH1-A and CL-B or between CH1-B and CL-A at one set of positions is sufficient much less even optional to prepare a correctly assembled bispecific antibody in the absence of other substitutions.

(b) Applicants own specification is dispositive to any position or rational that if wild type bispecific antibodies can readily assemble then engineering bispecific antibodies could not be unduly burdensome. 
The specification teaches the “problem” in preparing IgG-type bispecific antibodies having human constant regions:
“When such IgG-type bispecific antibodies are expressed, 10 types of combinations are possible as combinations of H2L2 since two types of H chains and two types of L chains are expressed. Among these, there is one type of combination that has the desired binding specificity (IgG having binding specificity for antigen A on one arm and binding specificity for antigen B on the35 other arm). Consequently, in order to acquire the desired bispecific antibody, it is necessary to purify one type of antibody of interest from among ten types of antibodies, which is extremely 2low in efficiency and difficult.” [Examiner’s italics]

“[Problems to be Solved by the Invention] … in one embodiment of the present invention, an 5objective of the present invention is to provide bispecific antibodies in which association at the interface of CH1 and CL is regulated, and a method for efficiently producing a bispecific antibody by regulating the association at the interface of CH1 and CL.”

“[Means for Solving the Problems] … Moreover, the present inventors also confirmed that a bispecific antibody of the present invention with regulated association of the heavy chain and light chain actually retains function.”

The specification introduces the ordinary artisan to the problems in making bispecific antibodies, namely, the unpredictability of generating functional and operative bispecific antibodies. “The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
Applicants disclosure in the specification is more evidence of the surprising, unexpected and unpredictable nature of the invention in its own statement “regulated association of the heavy chain and light chain actually retains function.” 

	(c) The specification specifically sets forth different inventions falling within the scope of CH1/CL modified domains for those of a monomeric antibody versus a bispecific antibody. The specification specifically sets forth “problems” associated with efficiency and the difficulty in producing bispecific antibodies. The specification solves these problems by the combination of elements (i)-(iii) being present in the context of the claimed bispecific antibody as a whole. The solution goes beyond those problems articulated in the specification because those bispecific antibodies comprising the combination of elements (i)-(iii) do not interfere with dual specific antigen binding. As discussed herein throughout, the operability of working embodiments is what enables the instant claimed invention, and for those shown “to work”, the combination of elements (i)-(iii) is required in order to regulate bispecific antibody assembly much less to preserve the integrity of the bispecific epitope binding.
	US 20200223940/ USPN 10759870 (PTO 892 form) tested the expression of CH1/CL modifications encompassed by the instant generic Claim 34 and 40 in 20 different combinations. At p. 119 , it states:
    PNG
    media_image5.png
    123
    751
    media_image5.png
    Greyscale
. The data in Table 6 re-iterate and substantiate the basis on which the rejection is predicated, namely, that the combination of elements (i)-(iii) are demonstrated to effect expression and production of the bispecific antibodies:

    PNG
    media_image6.png
    616
    1089
    media_image6.png
    Greyscale

A key feature in the analysis for enablement is operability. MPEP 2164 states in part:

    PNG
    media_image7.png
    225
    775
    media_image7.png
    Greyscale

Karshedt (PTO 892 form) discloses the relationship of operable embodiments to the enablement requirement as follows:

    PNG
    media_image8.png
    342
    837
    media_image8.png
    Greyscale


(d) The ordinary artisan is challenged in the making of the instant claimed antibody using the method steps as claimed for either of Claims 34 or 40. Claim 30 and the dependent claims thereof are drawn to the same sets of modified nucleic acids (a)-(c) as those for Claim 40 and the dependent claims thereof. That the modified nucleic acids encode the same residues in CH/CL domains for each of Claims 34 and 40, that the same encoded residues are associated with “regulating association” for each of Claims 34 and 40, but that the function in one instance is mutually electrically repelling (Claim 30) and is not mutually electrically repelling (Claim 40) is confusing, ambiguous and unclear to the extent the methods are not enabled. The ordinary artisan cannot determine or ascertain the meaning of “regulating association” when the same residues are targeted in each of the methods whereby some residues are rendered repulsive whilst others are not. The ordinary artisan is no further enabled by the phrase “do not mutually repel electrically” because it is not ascertainable whether it implies that the residues are neutral or attractive. 
Even less enabling is that the residues that mutually repel electrically are the same in (X) and (Y) for Claim 36 as are the residues that do not mutually repel electrically in (X) and (Y) of Claim 42:

    PNG
    media_image1.png
    130
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    624
    media_image2.png
    Greyscale

The method claims are contradictory in meaning and preclude the ordinary artisan from being enabled to make and use the inventive subject matter absent undue experimentation much less where Applicants own specification recognizes the unpredictability of the methods.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 34, 36-39, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 and 15-21 of copending Application No. 16/936575 (reference application US20200354473). The reference is not afforded safe harbor protection under 35 USC 121 because it shares no continuity with the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

    PNG
    media_image9.png
    403
    787
    media_image9.png
    Greyscale

(See instant Claim 34)

    PNG
    media_image10.png
    117
    760
    media_image10.png
    Greyscale

(See instant Claims 37-39)


    PNG
    media_image11.png
    160
    765
    media_image11.png
    Greyscale

(See instant Claims 34, 36-39)

    PNG
    media_image12.png
    56
    797
    media_image12.png
    Greyscale

(See instant Claim 46)


    PNG
    media_image13.png
    502
    818
    media_image13.png
    Greyscale

(See instant Claim 34)

    PNG
    media_image14.png
    163
    787
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    220
    818
    media_image15.png
    Greyscale

(See instant Claim 34)


    PNG
    media_image16.png
    319
    803
    media_image16.png
    Greyscale

(See instant Claims 34, 36-39 and 46)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Examiner’s Comments: the analysis of US 20200223940/ USPN 10759870 (PTO 892 form) for double patenting with respect to the allowed claims drawn to bispecific heavy and light chains is not discernable from the description provided in the specification. The potential reference patent is not clear whether modificaitons/substitutions identical to those shown in Table 6 of the reference patent are claimed to the extent grounds for double patenting would arise as against the instant claims.
    PNG
    media_image6.png
    616
    1089
    media_image6.png
    Greyscale


Conclusion
9.	No claims are allowed.
10.	The following reference is pertinent but not material to the claimed invention:
US 11130808 (Qilu Puget Sound Biotherapeutics Corporation; priority 5/26/2016).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643